Citation Nr: 1339914	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  11-27 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1972 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for bilateral hearing loss disability and tinnitus in June 2010.  VA provided the Veteran an audiology examination in August 2010, which was supplemented by additional medical opinions in June and July 2012.  In a February 2011 decision, the RO granted service connection for tinnitus.  

The August 2010 examination, as supplemented by the subsequent medical opinions, is insufficient to adjudicate the Veteran's claim for service connection for bilateral hearing loss disability, and a new examination must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination and associated report must be adequate).  In this case, while the examiner conducted a complete evaluation, she did not provide an adequate rationale for her conclusion that the Veteran's hearing loss is less likely as not caused by or a result of his military noise exposure.  The examiner based her conclusion on the lack of a significant puretone threshold shift during service and the separation examination showing normal hearing bilaterally by VA standards.  The examiner subsequently explained, quoting the Institute of Medicine, that "[c]urrent science indicates that 'understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.'"  However, the examiner failed to relate principles discussed in the cited medical literature to the facts of the Veteran's case.  For example, during the August 2010 examination, the Veteran reported no history of occupational or recreational noise exposure after leaving service.  Additionally, the examiner's opinion is speculative, as demonstrated by the use of the term "suggests."  

Additional examination is also needed to address the relationship between the Veteran's service-connected tinnitus and his hearing loss.  In the August 2010 examination, the examiner reported that she could not give an opinion about the relationship between hearing loss and tinnitus because of the unknown onset of tinnitus.  As service connection for tinnitus has since been granted, based in part on onset of tinnitus in service, the examiner on remand must accept as fact that the Veteran's tinnitus had onset during service.  

Prior to adjudication of the Veteran's claim for service connection for bilateral hearing loss disability, VA must obtain a new examination, to be completed by an examiner who has not previously been involved in the Veteran's case, concerning the etiology of the Veteran's bilateral hearing loss disability and the relationship, if any, between the Veteran's hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA treatment for hearing loss.  If any VA treatment records are identified that are not already associated with the claims file, they must be obtained and associated with the claims file.

If any non-VA treatment is identified, request that the Veteran provide a release authorizing VA to request copies of any treatment records from private medical providers who have treated him for his claimed disorder.

After the Veteran has signed the appropriate releases, obtain those records not already associated with the claims file and associate them therewith.  Document all attempts to procure any outstanding treatment records in the claims file.  If records identified by the Veteran cannot be obtained, note this fact in the claims file, and notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, ensure that the Veteran is scheduled for a VA examination with an examiner who has not previously been involved in the Veteran's case and provide the claims file to the examiner.  The examiner is asked to accomplish the following:

(a)  Review the claims file and the complete text of this Remand in conjunction with the examination and annotate the examination report as to whether the claims file and Remand were reviewed.  

(b)  Interview the Veteran regarding the onset and history of his symptoms related to hearing loss and tinnitus and include a description of the information obtained in the examination report.  

(c)  Provide an opinion addressing the etiology of the Veteran's hearing loss disability and the relationship between the Veteran's hearing loss and tinnitus.  In this regard, the examiner must accept as fact that the Veteran's tinnitus began during service.  Specifically, the examiner is asked to provide an opinion as to whether:

(i)  It is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had onset during or was caused by the Veteran's service. 

(ii)  It is at least as likely as not (a 50 percent probability or greater) that any current hearing loss was caused by the Veteran's tinnitus.

(iii)  It is at least as likely as not (a 50 percent probability or greater) that any current hearing loss has been permanently worsened beyond its natural progression by the Veteran's tinnitus.  If current hearing loss has been permanently worsened by tinnitus, provide an opinion as to the extent of the worsening. 

(d)  Provide a full and complete rationale (explanation of the examiner's reasoning for arriving at a conclusion) for all opinions provided.  If unable to provide an opinion on any question presented without resorting to mere speculation, provide a complete explanation stating why this is so.  

(e)  If any medical literature or studies are cited or relied upon, describe such materials in detail and apply the principles described therein to the specific facts of the Veteran's case, providing an explanation of such application.

3.  After the development requested in the preceding paragraphs has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once. 

4.  Finally, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


